Citation Nr: 1535142	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Entitlement to service connection for sleep apnea.
 
2.  Entitlement to service connection for a respiratory disability to include sinusitis also claimed as secondary to sleep apnea.  
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran had active service from October 1985 to January 2006.  
 
This appeal to the Board of Veterans Appeals (Board) arises from a rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2014, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 
 
This case was remanded for further development in February 2015.  
 
 
FINDINGS OF FACT
 
1.  Sleep apnea was not manifest in service and is not otherwise attributable to service. 
 
2.  Inservice upper respiratory infections were acute and resolved without chronic residuals.
 
3.  A chronic respiratory disability to include sinusitis was not manifest in service and is not otherwise attributable to service nor was it caused by or permanently made worse by a service connected disability.
 
 
CONCLUSIONS OF LAW
 
1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 
2.  A respiratory disability to include sinusitis was not incurred in or aggravated by service and it was not  caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2010, VA notified the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis 

The Veteran appeals the denial of entitlement to service connection for sleep apnea.  He claims that sleep apnea is linked to service and that his current sinus disability is a direct result of his sleep apnea.  
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. e 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, and as the claim for service connection was filed after the amendment  the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.
 
After weighing the evidence, the Board concludes that the more probative evidence preponderates against the Veteran's claims.  Initially, the evidence preponderates against finding entitlement to service connection for sleep apnea and a respiratory disability on a direct basis.  To that end, service treatment records do not reveal any complaints, findings or diagnoses of sleep apnea.  The service treatment records do include an assessment of upper respiratory infection in May 1992.  In December 1993 he presented with symptoms of a cough, as well as chest and sinus congestion.  The diagnoses were upper respiratory infection and bronchitis.  In 2003, the Veteran presented with itchy eyes and nose, nasal congestion, a productive cough, post nasal drip and sneezing.  An upper respiratory infection was assessed.  When examined in July 2003, the nose, sinuses, lungs and chest were normal.  At that time, he denied a history of sinusitis, frequent trouble sleeping and breathing problems.  

The Veteran's September 2005 separation examination revealed the head, nose, sinuses, lungs and chest were normal.  At that time, the Veteran specifically denied a history of shortness of breath, sinusitis, frequent trouble sleeping, breathing problems, and ear, nose and throat trouble.  
 
In January 2010, the appellant was seen at Ireland Family Care Clinic to request a referral for a sleep study.  He was diagnosed with fatigue.

Although the Veteran was treated for upper respiratory infections in service, any in-service symptomatology is shown to have been acute and to have resolved prior to separation.  A chronic respiratory disability resulting therefrom is not shown by the record.  Rather, the record discloses objective evidence of chronic respiratory and sleep problems years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These medical records do not include any opinion linking either the claimed respiratory disability or sleep apnea to service, and neither the appellant nor his representative has presented any medical evidence linking either disorder to service.  Indeed, in January 2011, the VA examiner noted that the Veteran was seen three times during his 20 years of service for an upper respiratory infection/ chest congestion.  The events were acute and they resolved according to the VA examiner, and there were no complaints of sleep problems or sinus problems at his retirement examination.  The examiner also noted that the separation examination was normal.  The VA examiner opined that the Veteran's current sleep apnea was not caused by or a result of sleep issues he had while in service.  He noted that there were no sleep complaints found in the service treatment records.  
 
In July 2012, the same VA examiner opined that sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by service.  The VA examiner reasoned that during the Veteran's 20 years of service he was not diagnosed with sleep apnea nor did he ever have any complaints or symptoms related to sleep apnea.  Rather, he was diagnosed with sleep apnea more than four years after separation.  The examiner acknowledged the appellant's spouse's report that he snored loudly while on active duty, however, the VA examiner also stated that the Veteran's separation examination noted that the appellant denied sleep related complaints and no sleep related complaints were objectively documented until August 2010.   
 
In April 2015, the VA examiner again opined that the Veteran's mild obstructive sleep apnea diagnosed in August 2010 is not due to service but rather was more likely than not caused by the appellant's continued weight gain, advancing age and large neck size/small oral airway due to weight.  The VA examiner documented his review of the lay statements of record, and opined that every person that snores or chokes does not have sleep apnea.  The examiner found that the lay statements objectively provide competent statements of snoring and choking by the Veteran in 2010 and subjective statements of a past history of snoring or choking/stopping breathing.  The credibility of such statements, however, he found were in question as all occurred many years after separation from service.  The examiner found that the only objective proof available were the twenty years of service treatment records which show no complaints of sleep problems, no diagnosis of obstructive sleep apnea and no statements from family/friends prepared contemporaneous with service noting pertinent symptoms.  
 
The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinions following a review of the claims folder as well as a complete physical examination.  There is no pertinent medical opinion to the contrary.
 
The Board acknowledges the lay statements from the Veteran and his wife discussing his snoring patterns during service.  In June 2010, J. Huff, a fellow soldier, also stated that she was assigned to a tent next to the Veteran and that his snoring made it difficult for her to sleep.  M. Pannell, another fellow soldier, expressed in June 2010 that during service the Veteran appeared to have "unnatural snoring" and that sometimes he would abruptly wake up and shake him because he would appear to be "choking" in his sleep.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his sleep apnea and a chronic respiratory disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board acknowledges that the Veteran alternatively claims that his respiratory disability was caused and/or aggravated by his sleep apnea.  As service connection for sleep apnea has been denied, this theory of entitlement is inapplicable and it cannot provide a foundation upon which to grant service connection.
 
In sum, the most probative evidence of record preponderates against finding that the Veteran's disabilities are related to service.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 

ORDER
 
Entitlement to service connection for sleep apnea is denied.
 
Entitlement to service connection for a respiratory disability to include sinusitis also claimed as secondary to sleep apnea is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


